                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                        IN ADMIRALTY

IN RE:
                                                                     CASE NO.: 18-cv-00071-JES-MRM
PETITION OF WILLIAM BOWMAN as titled
owner of and for a 37’ 2012 BOSTON WHALER,
hull identification number BWCE0946B212 her
engines, tackle, and appurtenances, for Exoneration
from or Limitation of Liability,

                               Petitioners.                /

                              AMENDED CLAIM OF BENJAMIN BAIR

          Claimant, BENJAMIN BAIR, by and through undersigned counsel and pursuant to

Supplemental Admiralty Rule (F)(5) of the Federal Rules of Civil Procedure, hereby files his claim

for damages against Petitioner, WILLIAM BOWMAN, and alleges as follows:

1.        This is an action for damages for personal injuries and property damage under the general

maritime law of the United States and the laws of the State of Florida.

2.        Claimant, BENJAMIN BAIR, is a citizen of Pennsylvania.

3.        Petitioner, WILLIAM BOWMAN, is a citizen of Minnesota.

4.        Claimant seeks damages in excess of $75,000, exclusive of interest and taxable costs.

5.        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332 as

the Parties are diverse, and the amount in controversy exceeds the statutory amount.

6.        This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1333 as the Claimant

alleges a maritime tort against the Petitioner.

7.        All conditions precedent to the filing of this action have occurred or have been otherwise

excused, discharged, satisfied, or waived.




                                                       1
     FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
                                                                     CASE NO.: 18-cv-00071-JES-MRM

8.        At all times material hereto, Petitioner was the owner of the vessel identified in these

proceedings as the 37’ 2012 Boston Whaler, hull identification number BWCE0946B212 (hereinafter

“the vessel”).

9.        On or about August 3, 2017, Petitioner allowed his son, Adam Bowman, to use and operate

the subject vessel with his express and/or implied permission and consent.

10.       Prior to August 3, 2017, Petitioner knew or should have known of Adam Bowman’s

reckless, dangerous, negligent, and careless operation of boats, and his other dangerous propensities,

and that a foreseeable zone of risk and injury to others was a possible and foreseeable result of

Adam Bowman’s conduct.

11.        On or about August 3, 2017, while Petitioner was onboard, his son, Adam Bowman,

intentionally, recklessly, carelessly, and/or negligently operated Petitioner’s vessel at or near the

Mouth of the Caloosahatchee River in Lee County, Florida, causing it to collide with Claimant’s 35-

foot 1963 Alberg Sailboat while Claimant and Joseph Lugo were onboard.

12.       Specifically, Claimant was operating his vessel in a no-wake zone going approximately 5

miles per hour just west of the “Miserable Mile” when he and Mr. Lugo noticed Petitioner’s vessel

heading towards them at a high rate of speed.

13.       Petitioner’s vessel struck the midship of Claimant’s vessel causing it to sink. Due to the

collision, Claimant became pinned between his vessel and Petitioner’s before being subsequently

trapped upside down under water as his vessel sank. This collision resulted in serious, traumatic

bodily and mental injury to Claimant as well as excessive property damage.

14.       Immediately following the collision, while Claimant struggled to remove himself from the

wreckage, Petitioner and the other passengers onboard Petitioner’s vessel watched on and did

nothing to assist Claimant and/or failed to reasonably mitigate the damages created by their vessel’s

operation.

                                                       2
     FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
                                                                  CASE NO.: 18-cv-00071-JES-MRM

15.     Despite Claimant’s repeated requests for Petitioner and/or the other passengers on

Petitioner’s vessel to call 911 and the Fish and Wildlife Commission (FWC), neither were contacted.

16.     Rather than having an ambulance ready for Claimant at the marina as would have happened

if the appropriate law enforcement officials were contacted, Petitioner and the other passengers on

their vessel took their time to clean up their vessel, including alcoholic beverages, before

transporting Claimant and Mr. Lugo to the hospital.

17.     Upon arriving at the hospital, Petitioner and the other passengers quickly removed Claimant

and Mr. Lugo from their vehicle before immediately leaving the scene.

18.     As a result of Petitioner’s intentional, willful, reckless, and/or negligent conduct, Claimant

suffered traumatic personal injuries, severe emotional distress, and lost property.

19.     At all times material hereto, Petitioner’s willful, reckless, and/or intentional conduct

reflected an indifference to the safety of those around them and can only be described as a reckless

endangering of the lives of the passengers on Claimant’s vessel.

20.     At all times material hereto, Petitioner knew or should have known that operating a vessel at

a high rate of speed and/or while intoxicated constituted an unreasonably dangerous and/or

hazardous condition that was reasonably foreseeable to cause harm to others. Moreover, Petitioner

knew that failing to contact law enforcement following the collision was unlawful.

      COUNT ONE – NEGLIGENT ENTRUSTMENT AGAINST WILLIAM BOWMAN

21.     Claimant realleges paragraphs 1 through 20, supra, and incorporates them herein.

22.     At all times material hereto, the subject vessel was owned by, and under control of Petitioner

who had power, authority, custody, and dominion over the subject vessel for purposes of permitting

or not permitting his son, Adam Bowman, to operate the boat.

23.     At all times material hereto, Petitioner owed a duty to exercise reasonable care to the public,

including Claimant, in the use, operation, and entrustment of the subject vessel.

                                                    3
  FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
                                                                  CASE NO.: 18-cv-00071-JES-MRM

24.     Petitioner breached the duty of care by intentionally, willfully, recklessly, and/or negligently

entrusting the subject vessel to his son, Adam Bowman, who due to lack of judgment and/or

experience, among other reasons, was a source of danger to others, including Claimant. Based upon

the circumstances surrounding the subject incident, it was reasonably foreseeable to Petitioner that

the entrustment of the subject vessel to Adam Bowman would create a zone of risk and result in

bodily injuries to others.

25.     Petitioner knew or should have known that Adam Bowman intended to or was likely to use

the vessel and/or conduct himself in such a manner as to create an unreasonable risk of harm to

others while operating the vessel, including Claimant.

26.     Petitioner’s breach of the duty of reasonable care encompasses, but is not limited to, the

following acts or omissions:

        a.      Allowing Adam Bowman to operate the vessel at high rates of speed;

        b.      Allowing Adam Bowman to operate the vessel in an unsafe and reckless manner;

        c.      Allowing Adam Bowman to operate the vessel without proper training or otherwise
                ensuring he was qualified and in the right state of mind to operate the vessel;

        d.      Allowing Adam Bowman to operate the vessel while intoxicated;

        e.      Unreasonably and carelessly giving permission, authority, and/or consent to Adam
                Bowman to operate the vessel;

        f.      Failing to take reasonable steps including cautioning, training, guidance and
                instruction to prevent Adam Bowman from operating the subject vessel at night at a
                high rate of speed in a no wake zone;

        g.      Providing an unseaworthy vessel by failing to provide a competent crew.

27.     All of the aforesaid acts of negligent and/or reckless misconduct occurred or were

occasioned within the privity and knowledge of Petitioner.

28.     As a direct and proximate result of Petitioner’s negligent entrustment of his vessel, Adam

Bowman intentionally, recklessly, dangerously, negligently, and/or carelessly operated the vessel

                                                    4
  FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
                                                                  CASE NO.: 18-cv-00071-JES-MRM

causing it to collide with Claimant’s vessel and cause serious bodily injury to Claimant as well as

extensive property damage to Claimant’s belongings.

29.     As a direct and proximate result of Petitioner’s negligent entrustment of his vessel, Adam

Bowman violated, at a minimum, Fla. Stat. § 327.33(1) and § 327.30(5), and Inland Navigational

Rules 5, 6, 7, and 8, as well as federal, state, Coast Guard and county rules and ordinances.

Furthermore, Petitioner and Adam Bowman left the scene of the subject incident and failed to

notify the appropriate law enforcement officials, ultimately failing to mitigate the damages caused by

their carelessness and/or recklessness.

30.     As a further direct and proximate result of Petitioner’s negligent entrustment of his vessel,

Claimant has suffered serious bodily injury and resulting pain and suffering, severe mental anguish

and emotional distress, loss of capacity for the enjoyment of life, medical, psychological, and other

related expenses in the past and in the future, lost income in the past, and loss of earning capacity in

the future. These losses are either permanent or continuing.

        WHEREFORE, Claimant respectfully submits that he be allowed to make due proof of his

claim against Petitioner for all losses and damages in an amount in excess of $170,000, plus pre-

judgment and post-judgment interest and costs, that Petitioner’s right to exoneration from or

limitation of liability be denied, punitive damages, and for all such other relief this Honorable Court

deems just and proper under the circumstances.

      COUNT TWO – NEGLIGENT SUPERVISION AGAINST WILLIAM BOWMAN

31.     Claimant realleges paragraphs 1 through 20, supra, and incorporates them herein.

32.     At all times material hereto, Petitioner owed a duty to exercise reasonable care to the public,

including Claimant, in the supervision of the use and operation of the subject vessel.




                                                    5
  FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
                                                                  CASE NO.: 18-cv-00071-JES-MRM

33.    At all times material hereto, the subject vessel was owned by, and under control of Petitioner

who had power, authority, custody, and dominion over the subject vessel for purposes related to the

use thereof and supervision of the vessel by his son, Adam Bowman.

34.    At all times material hereto, Adam Bowman was operating the subject vessel with the

express and/or implied permission of Petitioner.

35.    At the time of the incident, Petitioner was standing at the back of the boat while Adam

Bowman and two minors were standing at the helm.

36.    Petitioner was negligent and breached the duty of care by negligently, intentionally, and/or

recklessly supervising the use and operation of the subject vessel in such a manner as to allow it to

be operated in a reckless, dangerous, and careless manner by Adam Bowman. Based upon the

circumstances surrounding the operation of his vessel, it was reasonably foreseeable that the failure

to properly supervise the use and operation of the subject vessel would create a zone of risk and

result in bodily injuries to others as Adam Bowman operated the vessel at excessive speeds while

intoxicated without sufficient and/or proper training.

37.    All of the aforesaid acts of negligent, intentional, willful, and/or reckless misconduct

occurred or were occasioned within the privity and knowledge of Petitioner.

38.    As a direct and proximate result of Petitioner’s above-mentioned negligent supervision,

Adam Bowman recklessly, dangerously, negligently, and carelessly operated the vessel causing it to

collide with Claimant’s vessel and cause serious bodily injury to Claimant as well as extensive

property damage to Claimant’s belongings.

39.    As a direct and proximate result of Petitioner’s above-mentioned negligent supervision,

Adam Bowman violated, at a minimum, Fla. Stat. § 327.33(1) and § 327.30(5), and Inland

Navigational Rules 5, 6, 7, and 8, as well as federal, state, Coast Guard and county rules and

ordinances. Furthermore, Petitioner and Adam Bowman left the scene of the subject incident and

                                                    6
  FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
                                                                  CASE NO.: 18-cv-00071-JES-MRM

failed to notify the appropriate law enforcement officials, ultimately failing to mitigate the damages

caused by their carelessness.

40.     As a further direct and proximate result of Petitioner’s above-mentioned negligent

supervision, Claimant has suffered serious bodily injury and resulting pain and suffering, severe

mental anguish and emotional distress, loss of capacity for the enjoyment of life, medical,

psychological, and other related expenses in the past and in the future, lost income in the past, and

loss of earning capacity in the future. These losses are either permanent or continuing.

        WHEREFORE, Claimant respectfully submits that he be allowed to make due proof of his

claim against Petitioner for all losses and damages in an amount in excess of $170,000, plus pre-

judgment and post-judgment interest and costs, that Petitioner’s right to exoneration from or

limitation of liability be denied, punitive damages, and for all such other relief this Honorable Court

deems just and proper under the circumstances.

        Date: December 19, 2018
              Miami, Florida

                                                         Respectfully submitted,

                                                         FOREMAN FRIEDMAN, PA

                                                         BY:     /s/ Noah D. Silverman
                                                                 Darren W. Friedman, Esq.
                                                                 Florida Bar No. 0416765
                                                                 dfriedman@fflegal.com
                                                                 Noah D. Silverman, Esq.
                                                                 Florida Bar No. 401277
                                                                 nsilverman@fflegal.com
                                                                 One Biscayne Tower, Suite 2300
                                                                 2 South Biscayne Boulevard
                                                                 Miami, FL 33131
                                                                 Phone: 305-358-6555
                                                                 Fax: 305-374-9077
                                                                 Counsel for Claimant




                                                    7
  FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
                                                                  CASE NO.: 18-cv-00071-JES-MRM

                                            SERVICE LIST

Charles S. Davant, Esq.                                  Darren W. Friedman, Esq.
csd@davantlaw.com                                        dfriedman@fflegal.com
pborges@davantlaw.com                                    sargy@fflegal.com
Aaron Michael Dmiszewicki, Esq.                          Noah D. Silverman, Esq.
amd@davantlaw.com                                        nsilverman@fflegal.com
Davant Law, PA                                           pcampo@fflegal.com
401 East Last Olas Blvd., Suite 1400                     oricardo@fflegal.com
Fort Lauderdale, FL 33301                                sprice@fflegal.com
Phone: 954-414-0400                                      Foreman Friedman, PA
Fax: 954-332-2301                                        One Biscayne Tower, Suite 2300
Counsel for Petitioner                                   2 South Biscayne Boulevard
                                                         Miami, FL 33131
                                                         Phone: 305-358-6555
                                                         Fax: 305-374-9077
                                                         Counsel for Claimant




                                                    8
  FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
